DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “24” has been used to designate both a portion of the clamp in Figs 1-2 and a spring in Fig 9.   (It is noted that reference character 24 is defined as a spring in the Specification.  The reference character “24” should be removed in Figs 1-2).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The substitute/replacement drawings of Figs 8 and 9 submitted on 11/10/2020 are accepted.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 is/are rejected under 35 U.S.C. 103 as being unpatentable over USPN 9,803,715 (Simmons) in view of USPN 5,170,973 (Ohta).
Regarding claim 1, Simmons discloses a limit strap clamp for use with a shock absorber (See Fig 6) comprising a clamp body 22 removably coupled to a limit strap retention device 34. (Note that the bolts 34 retains the strap 10 to the clamp body and serve as a limit strap retention device); and a limit strap 10 having an upper end and a lower end (See Fig 6), wherein the upper end is coupled to the limit strap retention device 34 and the lower end is coupled to another vehicle part at a location near the bottom end of the shock absorber.  Although Simmons shows a recessed portion between the pair of lateral flanges of the clamp body 22 in which the shock absorber extends therethrough (See Fig 6), Simmons does not show a configuration of a clamp body 22 that has an aperture in which the shock absorber extends therethrough.  However, Ohta discloses a clamp configuration which forms an aperture.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use the configuration of the clamp body as shown in Ohta as a substitute for the clamp body 22 in Simmons (Fig 6) because doing so provides a clamp 
Regarding claim 2, the combination of Simmons and Ohta discloses a clamp configuration having a first clamp member 5 and a second clamp member 7 removably coupled to the first clamp member, wherein the aperture is formed when the first clamp member and the second clamp member are coupled together.  It would have been obvious to provide a clamp member having the pair of clamp members removably coupled to each other as shown in Ohta in order to provide for easier installation around the shock absorber and to allow for various forms of reinforcing brackets as illustrated by 10a-10c in Ohta.
Allowable Subject Matter
Claims 4-10 are allowed.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-2 have been considered but are moot because the new ground of rejection does not rely on the main reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARLENE P CONDRA whose telephone number is (313)446-4843.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul N Dickson can be reached on 571-272-7742.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  


DARLENE P. CONDRA
Primary Examiner
Art Unit 3616



/DARLENE P CONDRA/Primary Examiner, Art Unit 3616